t c no united_states tax_court commissioner of internal revenue and hercules incorporated charles p stepnowski petitioner v respondents docket no 8383-03r filed date hercules amended its defined_benefit_plan in the amendment to the plan’s lump-sum payment option replaced the interest rate assumption that had previously been used to calculate the present_value of a participant’s accrued_benefit with the annual interest rate on 30-year treasury securities hercules filed a request for a determination that the amended plan met all of the qualification requirements that were in effect under sec_401 i r c p as an interested_party sent a letter to the irs regarding hercules’ determination request p asserted that the amendment to the plan’s lump-sum payment option violated the anti-cutback rule_of sec_411 i r c the irs issued a favorable determination_letter to hercules p filed a petition for declaratory_judgment retirement_plan pursuant to sec_7476 i r c challenging rc’s determination p also filed a motion for an order to calendar for trial and a motion for permission for discovery with the court the court denied p’s motions held p did not show good cause either to commence discovery in this case or for this case to be set for trial the case is to be decided solely on the administrative record held further respondent commissioner did not err in determining that the amendment to the plan’s lump-sum payment option did not violate the anti- cutback rule_of sec_411 i r c mervin m wilf for petitioner brian m pinheiro for respondent hercules incorporated peter j gavagan for respondent commissioner of internal revenue opinion cohen judge respondent commissioner of internal revenue respondent commissioner issued a favorable determination_letter to respondent hercules incorporated hercules in which respondent commissioner determined that the pension_plan of hercules incorporated as amended the amended plan met the qualification requirements of sec_401 charles p stepnowski petitioner filed a petition for declaratory_judgment retirement_plan pursuant to sec_7476 challenging respondent commissioner’s determination hercules was joined as party respondent to this case by order dated date see rule a the principal issue for decision is whether respondent commissioner erred in determining that the amendment to the plan’s lump-sum payment option did not violate the anti-cutback rule_of sec_411 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the parties have stipulated the administrative record that record is incorporated herein by this reference petitioner’s address was in kennett square pennsylvania at the time that the petition for declaratory_judgment retirement_plan was filed hercules maintained its principal office in wilmington delaware at the time that the petition for declaratory_judgment retirement_plan was filed the pension_plan of hercules incorporated the plan is a defined_benefit_plan as defined under the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 the plan was established in and it uses the calendar_year as its plan_year on or about date the internal_revenue_service irs issued a favorable determination_letter to hercules with respect to the plan this determination_letter was applicable to the amendments to the plan that were adopted on date hercules made additional amendments to the plan during hercules executed the amended plan on date the amended plan’s effective date was date as of date the amended plan had big_number participants various universal provisions and three schedules of rights and benefits--schedule a schedule b and schedule c--govern the amended plan as relevant here article vii of schedule b sets forth the payment provisions for those participants falling under that schedule of the amended plan paragraph d of article vii provides that an eligible_participant may elect to receive his or her plan benefits as a partial cash payment pursuant to which the present_value of percent of the participant’s accrued_benefit is payable as a lump sum lump-sum payment option the remaining percent of the participant’s accrued_benefit is payable in an annuity form prior to amending the plan hercules used the published interest rates used by the pension benefit guaranty corp pbgc to calculate an immediate_annuity beginning on the first day of the first month of the calendar_quarter of payment for purposes of calculating the present_value of a participant’s accrued_benefit under the lump-sum payment option as amended however the lump-sum payment option states in pertinent part as follows participants entitled to receive benefits under article ii iii iv or v of this schedule may apply for a partial cash payment in accordance with the following provisions a participant may elect to receive in a single partial cash payment an amount equal to the present_value equivalent of of the monthly pension benefit that otherwise would be payable over the participant’s expected lifetime the amount shall be calculated using the factors set forth in paragraph below applied in a uniform and consistent manner a married participant applying for a partial cash payment must present a written consent by his spouse to this form of benefit with such consent notarized a with respect to payments made on and after date the payment shall be computed on the basis of the following factors the group annuity mortality_table using a blend of percent male and percent female described in revrul_95_6 c b or such other mortality_table as may be prescribed by the treasury secretary pursuant to its authority under code sec_417 and the annual interest rate on 30-year treasury securities as specified by the commissioner of the internal_revenue_service for the second calendar month prior to the calendar_quarter that contains the benefit payment_date or such other rate as the secretary_of_the_treasury may prescribe by regulation under sec_417 of the code b which rate shall remain stable for the entire calendar_quarter with respect to payments made prior to date the payment shall be computed on the basis of the actuarial life expectancy tables group annuity mortality_table using a blend of percent male and percent female factors described in revrul_95_6 or such other mortality_table as may be prescribed by the treasury secretary pursuant to its authority under code sec_417 and pbgc interest rates to determine immediate_annuity rates applicable on the first business_day of the first month in the calendar_quarter of payment notwithstanding the foregoing with respect to payments made on or after date and prior to date the payment shall be computed on the basis of the assumptions set forth in article vii d 4a or vii d 4b whichever produces the higher payment on or about date hercules filed a request with the irs for a determination that the amended plan met all of the qualification requirements that were in effect under sec_401 hercules described its request in the following manner specifically pursuant to revproc_2000_27 we request a gust ii letter with respect to all changes made by the uruguay round agreements act of the uniform services employment and reemployment_rights act of the small_business job protection act of the taxpayer_relief_act_of_1997 the internal_revenue_service restructuring and reform act of and the community renewal tax relief act of included with hercules’ request were among other documents form_5300 application_for determination for employee_benefit_plan schedule q form nondiscrimination requirement and an executed copy of the amended plan line 12a of form_5300 asked the following question does any amendment to the plan reduce or eliminate any sec_411 protected_benefit in response to this question hercules checked the no box hercules completed the form_5300 on or about date on or about date petitioner as an interested_party sent a letter to the irs regarding the application_for determination_letter submitted date by hercules incorporated petitioner made in pertinent part the following statements in this letter i have been advised that the application_for an advance determination_letter was filed on date pursuant to the notice to eligible employees of hercules incorporated the pension_plan provides for the payment in a lump sum of the actuarial value of of a participant’s monthly pension benefit in hercules amended its plan to provide that the lump-sum benefit will be computed based on the 30-year treasury bond rate for service prior to the date of that amendment prior to the amendment the value was computed using the pbgc rate i have been informed that the use of the 30-year treasury bond rate instead of the pbgc rate is an illegal cutback under sec_411 of the code and applicable regulations and rulings accordingly the pension_plan does not satisfy the requirements as a qualified_plan therefore a favorable determination_letter should not be issued until and unless the plan is changed to provide the anticutback protection required by the applicable regulations and rulings regarding the proper interest rate to be used in determining the actuarial equivalent value for service prior to the date of a proper amendment on or about date an employee_plans specialist at the irs sent a letter to hercules informing it that she had been assigned to evaluate and review the determination_letter application that it had submitted on or about date petitioner received a letter from the irs that acknowledged the receipt of his comments concerning the request for determination that had been submitted by hercules on or about date hercules received a letter from the irs informing it that the irs had received comments from an interested_party concerning the request for determination that had been submitted by hercules on or about date the irs issued a favorable determination_letter to hercules with respect to the amended plan this determination_letter was applicable to the amendments that hercules had executed on date in this letter the irs stated that the changes that were made to the qualification requirements by the following public laws had been considered in reaching its determination the uruguay round agreements act publaw_103_465 108_stat_4809 the uniformed_services employment and reemployment_rights act of publaw_103_353 108_stat_3149 the small_business job protection act of publaw_104_188 110_stat_1755 the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 and the community renewal tax relief act of publaw_106_554 stat 2763a-587 the irs sent a copy of this determination_letter to petitioner after the pleadings were filed petitioner filed a motion for an order to calendar for trial and a motion for permission for discovery petitioner sought discovery and trial concerning his position that hercules had falsely represented to the irs that the plan amendments were not a cutback of benefits on date the court issued an order that denied petitioner’s motion for an order to calendar for trial and petitioner’s motion for permission for discovery the court’s order explained rule a states that the disposition of an action for declaratory_judgment involving the qualification of a retirement_plan will ordinarily be made on the basis of the administrative record as defined in rule b only with the permission of the court upon good cause shown will any party be permitted to introduce before the court any evidence other than that presented before the internal_revenue_service and contained in the administrative record as so defined only in very extraordinary circumstances will the court permit either party to supplement the administrative record see the nationalist movement v commissioner tcmemo_1992_698 affd 37_f3d_216 5th cir based upon the record as developed at the motions hearing we are not persuaded that petitioner has shown good cause either to commence discovery in this case or for this case to be set for trial in short the legal issue in this case is whether a change in the interest rate that hercules inc uses to compute the present_value of a lump-sum retirement benefit under its retirement_plan constituted an impermissible cut-back within the meaning of sec_411 petitioner raised this legal issue during the administrative process by submitting to respondent commissioner of internal revenue a comment letter discussing the point respondent commissioner of internal revenue considered petitioner’s assertion however respondent commissioner of internal revenue issued to respondent hercules inc a favorable determination_letter the pleadings place the legal issue as summarized above squarely in dispute in this action we do not see any need to supplement the administrative record consequently in the absence of extraordinary circumstances that would otherwise justify discovery or a trial herein we shall deny petitioner’s motions discussion sec_401 lists the requirements that must be met by a_trust forming part of a pension or profit-sharing_plan in order for that trust to be eligible for favorable tax treatment under the various sections of the internal_revenue_code sec_7476 confers jurisdiction on this court to issue declaratory judgments as to the initial or continuing qualification of a retirement_plan under sec_401 sec_7476 does not provide a broad grant of authority to the court to conduct a review of factual matters related to controversies over retirement plans and to fashion equitable remedies to resolve these controversies simmons v commissioner tcmemo_1995_422 see also stevens v commissioner tcmemo_1985_192 wenzel v commissioner tcmemo_1982_595 affd 707_f2d_694 2d cir rather in a declaratory_judgment action under sec_7476 we must decide whether the commissioner in making a determination as to the initial or continuing qualification of a retirement_plan under sec_401 properly applied the law to the facts presented in the request for such determination 71_tc_32 see h rept pincite c b supp s rept pincite c b supp see also 707_f2d_694 2d cir affg tcmemo_1982_595 93_tc_79 as a preliminary matter we address petitioner’s contention that the court should reconsider its order dated date and grant petitioner’s motion for an order to calendar for trial and petitioner’s motion for permission for discovery other than making several conclusory statements as to the necessity of getting the facts petitioner has not discussed how discovery and trial will assist the court in reaching a decision on the question of law that is before it in this case ie whether respondent commissioner erred in determining that the amendment to the plan’s lump-sum payment option did not violate the anti- cutback rule_of sec_411 rather petitioner asserts that hercules misrepresented to the irs the effect of the plan amendment respondent commissioner has maintained throughout these proceedings that respondent commissioner was aware of the amendment to the lump-sum payment option at the time that the favorable determination_letter was issued to hercules and the issue to be decided is whether respondent commissioner correctly interpreted and applied the law in determining that the amendment did not violate the anti-cutback rule_of sec_411 petitioner argues that because rule a does not make an explicit reference to declaratory_judgment actions involving the continuing qualification of a retirement_plan the good cause provision of that rule must apply only to declaratory_judgment actions involving the initial qualification of a retirement_plan rule a provides in pertinent part as follows a general disposition of an action for declaratory_judgment which involves the initial qualification of a retirement_plan will ordinarily be made on the basis of the administrative record as defined in rule b only with the permission of the court upon good cause shown will any party be permitted to introduce before the court any evidence other than that presented before the internal_revenue_service and contained in the administrative record as so defined by its terms rule a does not expressly preclude discovery or introduction of extrinsic evidence in a declaratory_judgment action involving the continuing qualification of a retirement_plan nonetheless to permit extrinsic evidence other than that present in the administrative record in such an action would convert the declaratory_judgment proceeding to a judicial trial de novo see 71_tc_824 affd 658_f2d_735 10th cir 69_tc_570 see also the 37_f3d_216 5th cir affg 102_tc_558 and tcmemo_1992_698 the legislative_history of sec_7476 makes clear that congress did not expect the court to conduct a trial de novo in declaratory_judgment actions arising under that section no matter whether that action arose with respect to the initial qualification or the continuing qualification of a retirement_plan see 658_f2d_735 10th cir affg 71_tc_824 h rept pincite c b supp s rept pincite c b supp see also wenzel v commissioner f 2d pincite therefore discovery or introduction of extrinsic evidence in such cases is inconsistent with the legislative intent that such cases be resolved without a trial based solely on the materials contained in the administrative record see dr erol bastug inc v commissioner tcmemo_1989_262 the rule_of law cited in houston lawyer referral and tamko asphalt is predicated upon the legislative concern that the court not bypass the administrative determination procedure without good cause see also note to rule a 68_tc_1048 prefatory note to amendments to this court’s rules in respect of declaratory judgments under sec_7476 sec_64 t c consistent with this legislative intent the court has previously held that it will not permit the administrative record to be supplemented in declaratory_judgment actions involving the qualification of a retirement_plan unless very unusual circumstances exist and good cause has been shown see eg halliburton co v commissioner tcmemo_1992_533 denying the commissioner’s motion to compel discovery in a declaratory_judgment proceeding relating to the partial_termination of a retirement_plan dr erol bastug inc v commissioner supra denying the taxpayer’s motion to calendar for trial in a declaratory_judgment proceeding relating to the initial qualification of a retirement_plan cf tamko asphalt prods inc v commissioner t c pincite upholding the court’s earlier refusal to grant the taxpayer’s request for a trial in a declaratory_judgment proceeding relating to the initial qualification of a retirement_plan we see no reason to deviate from the court’s past practices in this case only in very unusual circumstances and upon good cause shown will the court permit the administrative record to be supplemented in declaratory_judgment actions involving the initial or continuing qualification of a retirement_plan in the court’s order of date we concluded that petitioner had not shown good cause either to commence discovery in this case or for this case to be set for trial there is no reason to change the analysis or the result reached in that order in particular we emphasize that the issue in this case is a legal one and neither discovery nor extrinsic evidence is necessary or appropriate for its decision petitioner’s asserted purpose for discovery is simply a disagreement with the position taken by hercules with respect to the effect of the plan amendment we now turn to the question of whether respondent commissioner erred in issuing a favorable determination_letter to hercules as noted above sec_401 lists the requirements that must be met by a_trust forming part of a pension or profit- sharing plan in order for that trust to be eligible for favorable tax treatment under the various sections of the internal_revenue_code under sec_401 a_trust shall not constitute a qualified_trust unless the retirement_plan of which such trust is a part satisfies the minimum vesting standards of sec_411 under sec_411 a retirement_plan must provide that inter alia the requirements of sec_411 are met sec_411 as amended by the uruguay round agreements act publaw_103_465 sec a 108_stat_5038 provides that if the present_value of a participant’s nonforfeitable accrued_benefit as determined under sec_417 exceeds a specified dollar amount the plan must provide that such benefit may not be immediately distributed without the participant’s consent see sec_411 and b see also sec_1_411_a_-11 d income_tax regs in the case of a defined_benefit_plan the term accrued_benefit means the employee’s accrued_benefit determined under the plan and expressed in the form of an annual_benefit commencing at normal_retirement_age sec_411 see also sec_1_411_a_-7 income_tax regs more generally an accrued_benefit represents the progressively increasing interest in a retirement benefit that an employee earns each year under a formula that is provided in the plan bd of trs of the sheet metal workers’ natl pension fund v commissioner 117_tc_220 affd 318_f3d_599 4th cir see also ashenbaugh v crucible inc salaried ret plan 854_f2d_1516 3d cir under sec_401 a_trust forming part of a defined_benefit_plan will not constitute a qualified_trust unless inter alia the accrued_benefit payable to a vested_participant is provided in the form of a qualified_joint_and_survivor_annuity qjsa see sec_401 and b sec_417 provides special rules and definitions for purposes of applying sec_401 sec_401 sec_417 provides rules for cash-outs ie lump- sum payments of a participant’s qjsa if the present_value of a participant’s qjsa exceeds the amount that can be distributed without the participant’s consent under sec_411 sec_417 provides that the participant and the participant’s spouse must consent in writing before the plan may distribute the present_value of the participant’s qjsa under sec_417 as amended by the uruguay round agreements act publaw_103_465 sec a 108_stat_5038 the present_value of a participant’s qjsa shall not be less than the present_value calculated by using the applicable_mortality_table and the applicable_interest_rate see also sec_1_417_e_-1 income_tax regs under sec_417 the term applicable_interest_rate means the annual interest rate on 30-year treasury securities for the month before the date of distribution or such other time as the secretary may by regulations prescribe see also sec_1_417_e_-1 income_tax regs prior to its amendment by the uruguay round agreements act sec_417 required retirement plans to calculate the present_value of a participant’s qjsa using an interest rate assumption based on the rate that would be used as of the date of distribution by the pbgc for purposes of determining the present_value of a lump-sum_distribution on plan termination pbgc interest rate sec_417 as amended is effective for plan years beginning after date uruguay round agreements act publaw_103_465 sec d 108_stat_5040 the amendment to sec_417 offered a financial benefit to sponsors of defined benefit plans by allowing them to use a higher discount rate when calculating the present_value of a participant’s accrued_benefit see 210_f3d_425 5th cir because the use of a higher discount rate results in a lower present_value for a participant’s accrued_benefit the question that arises is whether that reduction in present_value violates the anti-cutback rule_of sec_411 that section provides in pertinent part as follows accrued_benefit not to be decreased by amendment -- a in general --a plan shall be treated as not satisfying the requirements of this section if the accrued_benefit of a participant is decreased by an amendment of the plan other than an amendment described in sec_412 or sec_4281 of the employee_retirement_income_security_act_of_1974 b treatment of certain plan amendments -- for purposes of subparagraph a a plan amendment which has the effect of-- i eliminating or reducing an early_retirement_benefit or a retirement-type subsidy as defined in regulations or ii eliminating an optional form of benefit with respect to benefits attributable to service before the amendment shall be treated as reducing accrued_benefits in the case of a retirement- type subsidy the preceding sentence shall apply only with respect to a participant who satisfies either before or after the amendment the preamendment conditions for the subsidy the secretary shall by regulations provide that this subparagraph shall not apply to any plan amendment which reduces or eliminates benefits or subsidies which create significant burdens or complexities for the plan and plan participants unless such amendment adversely affects the rights of any participant in a more than de_minimis manner the secretary may by regulations provide that this subparagraph shall not apply to a plan amendment described in clause ii other than a plan amendment having an effect described in clause i the uruguay round agreements act publaw_103_465 sec d 108_stat_5040 provides that a participant’s accrued_benefit is not considered to be reduced in violation of sec_411 merely because the benefit is determined in accordance with the applicable_interest_rate under sec_417 ie the annual interest rate on 30-year treasury securities sec_1_417_e_-1 income_tax regs explains the scope of this relief from the anti-cutback rule_of sec_411 see t d 1998_1_cb_1027 sec_1_417_e_-1 income_tax regs provides the general_rule that a plan amendment that changes the interest rate the time for determining the interest rate or the mortality assumptions used for the purposes described in sec_1_417_e_-1 income_tax regs relating to the calculation of the present_value of a participant’s accrued_benefit is subject_to sec_411 subdivisions ii through v of sec_1_417_e_-1 income_tax regs provide safe harbors from the general_rule of sec_1_417_e_-1 income_tax regs as relevant here sec_1_417_e_-1 income_tax regs provides as follows iv sec_411 relief for plan amendments pursuant to changes to sec_417 made by rpa ‘94 providing for prior determination_date or up to two months earlier notwithstanding the general_rule of paragraph d i of this section except as provided in paragraph d vi b of this section relating to the replacement of a non-pbgc interest rate a participant’s accrued_benefit is not considered to be reduced in violation of sec_411 merely because of a plan amendment that changes any interest rate or mortality assumption used to calculate the present_value of a participant’s benefit under the plan if the following conditions are satisfied-- a the amendment replaces the pbgc interest rate or an interest rate or rates based on the pbgc interest rate as the interest rate used under the plan in determining the present_value of a participant’s benefit under this paragraph d and b after the amendment is effective the present_value of a participant’s benefit under the plan cannot be less than the amount calculated using the applicable_mortality_table and the applicable_interest_rate but only if the applicable_interest_rate is the annual interest rate on 30-year treasury securities for the calendar month that contains the date as of which the pbgc interest rate or an interest rate or rates based on the pbgc interest rate was determined immediately before the amendment or for one of the two calendar months immediately preceding such month hercules’ amendment to the lump-sum payment option fits squarely within the safe_harbor provided by sec_1_417_e_-1 income_tax regs specifically the amendment to the lump-sum payment option replaces an interest rate based on the pbgc interest rate provides that the present_value of a participant’s accrued_benefit shall be no less than the amount calculated using the applicable_mortality_table and the applicable_interest_rate and provides that the applicable_interest_rate is the annual interest rate on 30-year treasury securities for the second calendar month preceding the calendar month in which the pbgc interest rate would have otherwise been determined before the amendment the amendment to the lump-sum payment option also satisfies the requirements of sec_1_417_e_-1 income_tax regs by providing for a calendar_quarter stability period with respect to the applicable_interest_rate specifying that the lookback month for determining the applicable_interest_rate is the second calendar month preceding the stability period and applying the time and method for determining the applicable_interest_rate uniformly to all of the participants falling under schedule b of the amended plan see sec_1_417_e_-1 through iii income_tax regs notwithstanding the amendment’s compliance with the safe_harbor provided by sec_1_417_e_-1 income_tax regs petitioner contends that the amended plan violates the anti-cutback rule_of sec_411 because the change in the interest rate assumption used to calculate the present_value of a participant’s accrued_benefit under the lump-sum payment option occurred after the deadline specified in the following portion of sec_1_417_e_-1 income_tax regs a plan amendment that changes the interest rate or the mortality assumptions used for the purposes described in paragraph d of this section merely to eliminate use of the interest rate described in paragraph d or paragraph d of this section or the applicable_mortality_table with respect to a distribution form described in paragraph d of this section for distributions with annuity starting dates occurring after a specified date that is after the amendment is adopted does not violate the requirements of sec_411 if the amendment is adopted on or before the last day of the last plan_year ending before date emphasis added as discussed below petitioner’s argument is unpersuasive according to the portion of sec_1_417_e_-1 income_tax regs upon which petitioner relies only those plan amendments made with respect to distribution forms described in sec_1_417_e_-1 income_tax regs are subject_to the deadline specified in sec_1_417_e_-1 income_tax regs sec_1_417_e_-1 income_tax regs provides as follows exceptions this paragraph d other than the provisions relating to sec_411 requirements in paragraph d of this section does not apply to the amount of a distribution paid in the form of an annual_benefit that-- i does not decrease during the life of the participant or in the case of a qpsa qualified_preretirement_survivor_annuity the life of the participant’s spouse or ii decreases during the life of the participant merely because of-- a the death of the survivor annuitant but only if the reduction is to a level not below of the annual_benefit payable before the death of the survivor annuitant or b the cessation or reduction of social_security supplements or qualified disability benefits as defined in sec_411 petitioner has not considered whether the amendment to the interest rate assumption was made with respect to a distribution form described in sec_1_417_e_-1 income_tax regs in particular petitioner has not argued that the lump-sum payment option provides for a distribution paid in the form of an annual_benefit described in sec_1_417_e_-1 income_tax regs even if petitioner had done so such an argument would not persuade us because a lump-sum payment is not a distribution form described in sec_1_417_e_-1 income_tax regs rather sec_1_417_e_-1 income_tax regs describes distributions that are paid in certain annuity forms this conclusion is supported by the preamble accompanying the issuance of the final regulations at sec_1_417_e_-1 income_tax regs see t d 1998_1_cb_1027 see also 87_tc_865 a preamble will frequently express the intended effect of some part of a regulation as a statement of intent that represents an institutional viewpoint such a document might be helpful in interpreting an ambiguity in a regulation the preamble to those final regulations states in pertinent part as follows exceptions from the requirements of sec_417 the temporary regulations provided an exception from the requirements of sec_417 and sec_1_417_e_-1t for the amount of a distribution under a nondecreasing annuity payable for a period not less than the life of the participant or in the case of a qpsa the life of the surviving_spouse for purposes of this exception a nondecreasing annuity included a qjsa a qpsa and an annuity that decreased merely because of the cessation or reduction of social_security supplements or qualified disability payments as defined in sec_411 this exception was identical to the exception provided under former final regulations several commentators pointed out that this exception did not cover several other types of annuity forms of distribution that were nondecreasing during the life of the participant and suggested that the regulations be changed to provide additional exceptions for these additional annuity forms of distribution the irs and treasury have determined that it is appropriate to provide additional exceptions for these benefit forms accordingly under the final regulations sec_417 and sec_1_417_e_-1 do not apply to the amount of a distribution paid in the form of an annual_benefit that does not decrease during the life of the participant or in the case of a qpsa the life of the participant’s spouse or that decreases during the life of the participant merely because of the death of the survivor annuitant but only if the reduction is to a level not below of the annual_benefit payable before the death of the survivor annuitant or merely because of the cessation or reduction of social_security supplements or qualified disability benefits t d 1998_1_cb_1027 this conclusion is further supported by the commonsense notion that because sec_417 specifically deals with the calculation of the present_value of a participant’s accrued_benefit for purposes of determining the amount of a lump-sum payment to that participant lump-sum payments would not be excepted from the present_value requirements of sec_1_417_e_-1 income_tax regs therefore because the lump-sum payment option does not provide for a distribution form described in sec_1_417_e_-1 income_tax regs the deadline specified in sec_1_417_e_-1 income_tax regs is not applicable to the amendment at issue in this case while there is no deadline specified in sec_1_417_e_-1 income_tax regs for adopting plan amendments to which the present_value requirements of sec_1_417_e_-1 income_tax regs actually apply the commissioner has issued a series of revenue procedures in which the deadline to adopt such plan amendments was set and then extended the first of these revenue procedures was revproc_99_23 1999_1_cb_920 revproc_99_23 supra provides in pertinent part as follows sec_1 purpose dollar_figure this revenue_procedure extends until the last day of the first plan_year beginning on or after date the remedial_amendment_period under sec_401 of the code for amending plans that are qualified under sec_401 or sec_403 for changes made by the small_business job protection act of publaw_104_188 sbjpa and for other recent changes in the law dollar_figure this revenue_procedure also provides that the extension of the remedial_amendment_period applies to the time for adopting amendments of defined benefit plans to provide that benefits will be determined in accordance with the applicable_interest_rate rules and applicable_mortality_table rules of sec_1_417_e_-1 of the income_tax regulations however such a plan amendment must provide that with respect to distributions with annuity starting dates that are on or after the effective date of the amendment but before the adoption date of the amendment the distribution will be the greater of the amount that would be determined under the plan without regard to the amendment and the amount determined under the plan with regard to the amendment sec_2 background dollar_figure under sec_417 as amended by sec of the retirement protection act of rpa which is part of gatt and sec_1_417_e_-1 a defined_benefit_plan must provide that the present_value of any accrued_benefit and the amount of any distribution must not be less than the amount calculated using the applicable_interest_rate described in sec_1_417_e_-1 and the applicable_mortality_table described in sec_1_417_e_-1 section of rpa and sec_1_417_e_-1 are generally effective for distributions with annuity starting dates in plan years beginning after date however sec_417 provides a transition rule for plans adopted and in effect as of date pre-gatt plans in general under this rule the present_value of a distribution from a pre-gatt plan that is made before the earlier of i the first plan_year beginning after date or ii the later of the adoption or effective date of a plan amendment applying the changes made to sec_417 to the plan is to be determined under the plan’s pre-gatt terms thus for pre-gatt plans amendments applying the changes to sec_417 to plan years beginning before date could not be adopted retroactively and these plans could not be operated in accordance with the changes prior to plan amendment dollar_figure section d of rpa provides that a participant’s accrued_benefit is not considered to be reduced in violation of sec_411 merely because the benefit is determined in accordance with the applicable_interest_rate rules and the applicable_mortality_table rules of sec_417 as amended by rpa sec_1_417_e_-1 explains the scope of relief from the requirements of sec_411 a plan amendment to comply with the applicable_interest_rate rules and the applicable_mortality_table rules of sec_417 as amended by rpa must apply to all distributions with annuity starting dates that occur in plan years beginning after date dollar_figure sec_1_401_b_-1t c authorizes the commissioner to impose limits and provide additional rules regarding the amendments that may be made within the remedial_amendment_period with respect to a plan provision that has been designated by the commissioner as a disqualifying provision under sec_401 sec_3 extension of remedial_amendment_period dollar_figure the remedial_amendment_period described in revproc_97_41 and revproc_98_14 hereafter referred to as the gust remedial_amendment_period is in the case of nongovernmental plans hereby extended to the last day of the first plan_year beginning on or after date dollar_figure finally the extension of the remedial_amendment_period also applies to the time for adopting amendments of defined benefit plans to provide that benefits will be determined in accordance with the applicable_interest_rate rules and applicable_mortality_table rules of sec_1_417_e_-1 thus such a plan amendment may be adopted at any time up to the last day of the extended remedial_amendment_period provided the amendment is made effective for distributions with annuity starting dates occurring in plan years beginning after date however pursuant to the commissioner’s authority in sec_1_401_b_-1t c if such a plan amendment is adopted after the last day of the last plan_year beginning before date the amendment must provide that with respect to distributions with annuity starting dates that are after the last day of that plan_year but before the date of adoption of the amendment the distribution will be the greater of the amount that would be determined under the plan without regard to the amendment and the amount determined under the plan with regard to the amendment rev_proc c b pincite revproc_99_23 supra was subsequently modified by revproc_2000_27 2000_1_cb_1272 revproc_2000_27 supra provides in pertinent part as follows sec_1 purpose dollar_figure this revenue_procedure extends until the last day of the first plan_year beginning on or after date the remedial_amendment_period under sec_401 of the code for amending plans for gust dollar_figure the term gust refers to the following the uruguay round agreements act publaw_103_465 gatt the uniformed_services employment and reemployment_rights act of publaw_103_353 userra sbjpa the taxpayer_relief_act_of_1997 publaw_105_34 tra ‘97 and the internal_revenue_service restructuring and reform act of publaw_105_206 rra ‘98 sec_2 background dollar_figure under sec_401 plan sponsors have a remedial_amendment_period in which to adopt gust plan amendments revproc_99_23 1999_16_irb_5 provides that the gust remedial_amendment_period for nongovernmental plans ends on the last day of the first plan_year beginning on or after date the end of the gust remedial_amendment_period is the deadline for making all gust plan amendments including plan amendments reflecting the repeal of sec_415 and other plan amendments specifically enumerated in revproc_99_23 sec_4 extension of the remedial_amendment_period dollar_figure the gust remedial_amendment_period for nongovernmental plans is extended to the last day of the first plan_year beginning on or after date dollar_figure in general all plan provisions that either cause a plan to fail to satisfy the qualification requirements of the code because of changes to those requirements made by gust or are integral to a qualification requirement changed by gust are disqualifying provisions under sec_1_401_b_-1 of the regulations thus this extension of the gust remedial_amendment_period applies to all gust plan amendments including all those specifically enumerated in revproc_99_23 rev_proc c b pincite3 revproc_2000_27 supra was subsequently modified by revproc_2001_55 2001_2_cb_552 revproc_2001_55 supra provides in pertinent part as follows sec_1 purpose this revenue_procedure extends the gust remedial_amendment_period under sec_401 of the code for qualified_retirement_plans first the revenue_procedure extends the gust remedial_amendment_period for all plans to date if the period would otherwise end before then sec_2 background dollar_figure under sec_401 plan sponsors have a remedial_amendment_period in which to adopt plan amendments for gust the end of the gust remedial_amendment_period is the deadline for making all gust plan amendments and other plan amendments specifically enumerated in revproc_99_23 c b dollar_figure revproc_2000_27 i r b provides that the gust remedial_amendment_period for nongovernmental plans ends on the last day of the first plan_year beginning on or after date dollar_figure sec_1_401_b_-1 of the income_tax regulations provides that at his discretion the commissioner may extend the remedial_amendment_period or may allow a particular plan to be amended after the expiration of its remedial_amendment_period and any applicable extension of such period in determining whether such an extension will be granted the commissioner shall consider among other factors whether substantial hardship to the employer would result if such an extension were not granted whether such an extension is in the best interest of plan participants and whether the granting of the extension is adverse to the interests of the government sec_3 general extension of remedial_amendment_period to february dollar_figure the gust remedial_amendment_period is extended to date if the period would otherwise end before then this extension applies to all gust plan amendments including all those plan amendments specifically enumerated in revproc_99_23 rev_proc c b pincite fn ref omitted with the publication of revproc_2001_55 supra the commissioner extended the deadline for plan sponsors to adopt the amendments enumerated in revproc_99_23 1999_1_cb_920 until date the amendments enumerated in revproc_99_23 supra included amendments of defined benefit plans to provide that the present_value of a participant’s accrued_benefit would be determined in accordance with the applicable_interest_rate rules and applicable_mortality_table rules of sec_1_417_e_-1 income_tax regs thus it follows that plan sponsors had until date to adopt plan amendments falling under the safe harbors provided by sec_1_417_e_-1 through v income_tax regs accordingly hercules had until date to adopt amendments to the lump-sum payment option in accordance with the safe_harbor provided by sec_1_417_e_-1 income_tax regs in an effort to avoid this conclusion petitioner contends that because the continuing use of the pbgc interest rate cannot be a ‘disqualifying provision’ within the meaning of the treasury regulations promulgated under sec_401 the series of revenue procedures relating to the remedial_amendment_period with respect to the extensive gust i or gust ii amendments did not extend the period during which hercules could amend the plan to provide that the 30-year treasury bond rate would be used as discussed below petitioner’s contention is unpersuasive sec_1_401_b_-1 income_tax regs explains the operation of sec_401 and provides in pertinent part as follows a general_rule under sec_401 a pension_plan which does not satisfy the requirements of sec_401 on any day solely as a result of a disqualifying provision shall be considered to have satisfied such requirements on such date if on or before the last day of the remedial_amendment_period with respect to such disqualifying provision all provisions of the plan which are necessary to satisfy all requirements of section a are in effect and have been made effective for all purposes for the whole of such period b disqualifying provisions for purposes of this section with respect to a plan described in paragraph a of this section the term disqualifying provision means a plan provision designated by the commissioner at the commissioner’s discretion as a disqualifying provision that either-- i results in the failure of the plan to satisfy the qualification requirements of the internal_revenue_code by reason of a change in those requirements or ii is integral to a qualification requirement of the internal_revenue_code that has been changed c special rules applicable to disqualifying provisions-- method of designating disqualifying provisions the commissioner may designate a plan provision as a disqualifying provision pursuant to paragraph b of this section only in revenue rulings notices and other guidance published in the internal_revenue_bulletin authority to impose limitations in the case of a provision that has been designated as a disqualifying provision by the commissioner pursuant to paragraph b of this section the commissioner may impose limits and provide additional rules regarding the amendments that may be made with respect to that disqualifying provision during the remedial_amendment_period the commissioner may provide guidance in revenue rulings notices and other guidance published in the internal_revenue_bulletin paragraphs b c and c of sec_1_401_b_-1 income_tax regs were promulgated as temporary regulations on date and adopted without substantive change as final regulations on date see t d 2000_1_cb_641 t d 1997_2_cb_47 under sec_1_401_b_-1 income_tax regs the commissioner has discretion to designate certain plan provisions as disqualifying provisions as implied by revproc_99_23 sec_3 c b pincite and revproc_2000_27 sec_4 c b pincite the commissioner designated plan provisions providing for the determination of the present_value of a participant’s accrued_benefit as disqualifying provisions because they were integral to a qualification requirement that had been changed consequently the commissioner subjected these plan provisions to the remedial_amendment_period set forth in those revenue procedures because the lump-sum payment option is such a plan provision it was subject_to the remedial_amendment_period therefore petitioner cannot avoid the conclusion that hercules had until date to adopt amendments to the lump-sum payment option in accordance with the safe_harbor provided by sec_1_417_e_-1 income_tax regs in addition to subjecting plan provisions providing for the determination of the present_value of a participant’s accrued_benefit to the remedial_amendment_period the commissioner also exercised the commissioner’s authority under sec_1_401_b_-1 income_tax regs in revproc_99_23 supra by establishing an additional requirement for plan sponsors that adopted amendments to those plan provisions in plan years beginning after date specifically revproc_99_23 sec_3 c b pincite added the following requirement if the sponsor of a defined_benefit_plan which uses the calendar_year as its plan_year adopted an amendment to a plan provision providing for the determination of the present_value of a participant’s accrued_benefit on or after date the amendment had to be made effective for distributions with annuity starting dates occurring on or after date and had to provide that with respect to distributions with annuity starting dates occurring on or after date but before the date of the adoption of the amendment the amount of any such distributions would be the greater of the amount determined under the plan without regard to the amendment and the amount determined under the plan with regard to the amendment as discussed above the amendment that hercules made to the lump-sum payment option falls squarely within the safe_harbor provided by sec_1_417_e_-1 income_tax regs because hercules amended the lump-sum payment option in the amendment occurred before the date deadline to adopt such plan amendments had passed furthermore the amendment to the lump-sum payment option satisfied the additional requirement established by the commissioner in revproc_99_23 sec_3 c b pincite by offering the greater of the accrued_benefit calculated using the pbgc interest rate or the annual interest rate on 30-year treasury securities for payments occurring on and after date but before date in sum we conclude that respondent commissioner did not err in determining that the amendment to the plan’s lump-sum payment option did not violate the anti-cutback rule_of sec_411 we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for respondents
